Case: 14-50888      Document: 00513307068         Page: 1    Date Filed: 12/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50888
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 14, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

SALVADOR ANTONIO DAMIAN LOPEZ, also known as Salvador Cruz
Guillen, also known as Salvador Antoni Damian Lopez, also known as Don
Chava, also known as Pappy, also known as Apa,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:03-CR-2338-3


Before SMITH, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM: *
       Salvador Antonio Damian Lopez (Damian) appeals the district court’s
denial of his motion to reduce his sentence.             The district court sentenced
Damian to 240 months of imprisonment following his guilty-plea conviction of
conspiracy to possess with intent to distribute more than five kilograms of
cocaine and more than 500 grams of methamphetamine.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-50888          Document: 00513307068      Page: 2    Date Filed: 12/14/2015


                                        No. 14-50888

          Section 3582(c)(2) of title 18 is narrow in scope, permitting the
discretionary modification of a defendant’s sentence only in certain situations.
Dillon v. United States, 560 U.S. 817, 825-26 (2010); United States v. Doublin,
572 F.3d 235, 237 (5th Cir. 2009). We review the district court’s decision
whether to reduce a sentence under § 3582(c)(2) for abuse of discretion. United
States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009).
          Damian addresses neither § 3582 nor the district court’s determination
that he did not meet one of the situations in which § 3582 permits reduction of
a sentence.         Rather, Damian challenges the district court’s failure, at his
original sentencing, to account for and advise him of the disparate impact of
sentences upon deportable aliens. Motions under § 3582(c)(2), however, may
not be used to challenge the correctness of the sentence as it was originally
imposed. United States v. Cooley, 590 F.3d 293, 297 (5th Cir. 2009).
          The Second Chance Act, on which Damian relies for his second claim,
amended the statutory provisions authorizing the Bureau of Prisons to
determine an inmate’s eligibility for placement in a halfway house. See Second
Chance Act of 2007, Pub.L. No. 110–199, § 251(a), 122 Stat. 657, 692–93 (April
9, 2008) (codified at § 17501). Such administrative decisions, however, do not
fall within the purview of § 3582(c) for reducing an inmate’s sentence and also
do not provide an independent basis for a sentence reduction. See United
States v. Bridges, 116 F.3d 1110, 1112 (5th Cir. 1997).
          We decline to review Damian’s assertion that his appeal is also a Bivens 1
action, which he raises for the first time on appeal. See Leverette v. Louisville
Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).
          The decision of the district court is AFFIRMED.



          1   Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
(1971).


                                               2